DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The 112 rejection is being withdrawn in view of the amendment.
Applicant's arguments filed 7-14-2021 have been fully considered but they are not persuasive.
Applicant’s representative submits: “It seems neither Mosley nor Iwamoto disclose or suggest "obtaining an information source and a monitored entity independently". The examiner’s position as previously stated “independently" is a relative limitation which one could say that it is independent for one reason while other can say that it is related for another. In addition, the examiner’s points that what it is looked for “monitored entity” is independent from where the information is going to be search “information source”; for example, Iwamoto discloses using/searching face/object recognition in databases (see par. 0003); clearly, people doesn’t live and/or objects are inside databases; thereby, they are independent from the information source. In the prior office action the examiner used Mosley to show that monitored entity is independent from information sources, which it still applies.
As to the argument: “Both references also fail to disclose or suggest "for each of individual unrelated pictures in the real-time stream data obtained from the information source, performing predetermined content recognition respectively for the picture to obtain a recognition result" and "determining whether the picture matches with the monitored entity according to the recognition result, in a case that the picture matches the monitored entity, generating and storing public opinion information corresponding to the picture which matches with the monitored entity"; the examiner’s position is that Iwamoto discloses recognizing the acquired content (see par. 0089); it would be obvious to one of the ordinary skills in the art that if you want a complete recognition each picture needs to be recognize; otherwise, there will be the risk of missing possible match in the content. Therefore, it would be obvious for each of individual unrelated pictures in the real-time stream data obtained from the information source, performing predetermined content recognition respectively for the picture to obtain a recognition result for the simple purpose of doing a complete job.
Regarding the argument: “They also fails to disclose the specific process of determining whether the picture matches with the monitored entity according to the recognition result and determining whether the picture matches the monitored entity by comparing the recognition result and the description information of the monitored entity”; the examiner’s position is that Iwamoto discloses determining that the content matches the monitored entity according to the recognition result and determining whether the picture matches the monitored entity by comparing the recognition result and the description information of the monitored entity in par. 0009-0027. 
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley 20170286541 in view of Iwamoto 20080250452.

As to claim 1, Mosley discloses a method for obtaining picture public opinions (see abstract; par. 0004, 0015), wherein the method comprises:

for each of individual related pictures in the real-time stream data, performing predetermined content recognition respectively for the picture to obtain a recognition result (see par. 0169-0175);
determining whether the picture matches with the monitored entity according to the recognition result (see par. 0162-0175), and in a case that the picture matches the monitored entity generating and storing public opinion information corresponding to the picture which matches with the monitored entity (see par. 0176-0178).
wherein before obtaining real-time stream data from the information source, the method further comprises: obtaining description information of the monitored entity;
the determining whether the picture matches with the monitored entity according to the recognition result comprises:
determining whether the picture matches the monitored entity by comparing the recognition result and the description information of the monitored entity (see par. 0004, 0163-0164, 0169-0175)
and wherein the description information of the monitored entity comprises: a keyword for describing the monitored entity (see par. 0168);
the performing predetermined content recognition for the picture comprises: performing text information recognition (see par. 0175);

determining that the picture matches the monitored entity if the text information is recognized and the recognized text information comprises a keyword for describing the monitored entity; or, determining that the picture matches the monitored entity if the text information is recognized and the recognized text information comprises a keyword for describing the monitored entity (see par. 0162-0175)
Mosley does not clearly disclose a picture for describing the monitored entity. In an analogous art, Iwamoto discloses the monitored entity being any object or subject matter which is given at will and independent from the information source (see par. 0003); a keyword for describing the monitored entity and a picture for describing the monitored entity; the performing predetermined content recognition for the picture comprises: performing text information recognition and person/logo [object] image information recognition for the picture; the determining whether the picture matches the monitored entity by comparing the recognition result and the description information of the monitored entity comprises: determining that the picture matches the monitored entity if the text information is recognized and the recognized text information comprises a keyword for describing the monitored entity, or person/logo [object] information is recognized and the recognized person image comprises a person image in the picture for describing the monitored entity; or, determining that the picture matches the monitored entity if the text information is recognized and the recognized text information comprises a keyword for describing the monitored entity, and the person image information is recognized and the recognized person image comprises a person image 

As to claim 5, Mosley discloses the method according to claim 1, wherein before generating and storing the public opinion information corresponding to the picture, the method further comprises: determining whether the public opinion information corresponding to the picture is already stored; if yes, merging the public opinion information corresponding to the picture with the already-stored public opinion information; if no, generating and storing the public opinion information corresponding to the picture (see par. 0183).

As to claim 6, Mosley discloses the method according to claim 1, wherein the generating and storing the public opinion information corresponding to the picture comprises: generating and storing the public opinion information corresponding to the picture according to a predetermined information structuring format [please note that in addition of Mosley disclose the limitation, the above limitation is an inherent limitation since it is required a predetermined information structuring format in order to access the information] (see par. 0163).



Regarding claims 13 and 17-18, they are the corresponding non-transitory computer-readable storage medium claims of method claims 1 and 5-6.

Therefore, claims 13-14 and 17-18 are rejected for the same reasons as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.